Citation Nr: 0940114	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to July 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the RO that, in 
effect, denied a rating in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine.

In April 2008, the RO granted service connection for 
neurological manifestations of the Veteran's degenerative 
disc disease (more specifically, radiculopathy of the lower 
extremities).  The matter of his entitlement to higher 
evaluations for neurological impairment has not been 
developed for appellate review.  Accordingly, and for 
purposes of clarity, the issue on appeal has been 
characterized as set forth above, on the title page.


FINDINGS OF FACT

1.  During the period from December 26, 2006 to November 20, 
2007, orthopedic manifestations of degenerative disc disease 
of the lumbar spine resulted in limitation of function at 
least as likely as not equivalent to forward flexion limited 
to 30 degrees or less; the Veteran had motion in the spine, 
and bed rest was not prescribed by a physician.  There was no 
evidence of ankylosis.

2.  The evidence pertaining to periods prior to December 26, 
2006, and on and after November 21, 2007, does not 
objectively demonstrate that forward flexion of the 
thoracolumbar spine was then limited to 30 degrees or less; 
nor does the evidence show that bed rest was then prescribed.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 40 percent rating for 
orthopedic manifestations of degenerative disc disease of the 
lumbar spine have been met from December 26, 2006 to November 
20, 2007; a higher rating for that period is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Code 5243) (2009).

2.  The criteria for the assignment of a rating in excess of 
20 percent for orthopedic manifestations of degenerative disc 
disease of the lumbar spine prior to December 26, 2006, and 
on and after November 21, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Code 5243) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an evaluation in excess of 20 percent for 
orthopedic manifestations of degenerative disc disease of his 
lumbar spine.  He feels that VA has underestimated the 
severity of his pain.  During a hearing held in April 2009, 
he testified that he had had to modify his activities, 
allowing for rest, in order to limit his discomfort.  He 
described a period of increased symptomatology approximately 
one and one-half years earlier, lasting for two to five 
months, that later improved, and denied current spasms and 
muscle cramping.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in December 2006 and August 2008, the RO informed 
the Veteran that, in evaluating his claim for increase, it 
would consider evidence of the nature and symptoms of his 
condition; the severity and duration of his symptoms; and the 
impact of his condition and symptoms on employment.  He was 
provided the range-of-motion criteria under which his 
disability was to be evaluated, and was notified of the 
manner in which disability ratings are assigned.  Examples of 
the types of evidence he could submit were also provided.  
Although the totality of the required notice was not provided 
until after the Veteran's claim was initially adjudicated, 
the claim was subsequently re-adjudicated in a November 2008 
statement of the case, thereby correcting any defect in the 
timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action 
is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
VA medical treatment.  He has also been examined.  Inasmuch 
as the report of the (December 2006) examination contains all 
of the range-of-motion and other data necessary to the proper 
evaluation of his disability, the Board finds the examination 
adequate.

Original records of the Veteran's VA fee-basis physical 
therapy (PT) have not been procured.  However, the record 
contains a VA clinical record, dated in January 2008, that 
contains a description of his disability prior to therapy, 
and a subsequent VA clinical record, dated in April 2008, 
that contains a description of the relevant discharge summary 
(to the effect that "[a]ll PT goals were achieved and he has 
been discharged.").  Under the circumstances, it is the 
Board's conclusion that the evidence of record is adequate 
for rating purposes.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board acknowledges 
that a claimant may experience multiple degrees of disability 
that might result in different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2009).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2009).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations 


such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2009) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the United States Court of 
Appeals for Veterans Claims (Court) in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There, the Court noted that 
the VA examination relied upon to rate the veteran's 
disability had merely included findings as to the range of 
motion at the time of the examination, without accounting for 
factors enumerated in 38 C.F.R. § 4.40.  The Court cited the 
case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to 
effectuate that requirement, the Court explained that when 
the pertinent diagnostic criteria provide for a rating a 
disability on the basis of loss of range of motion, 
determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Orthopedic manifestations of degenerative disc disease are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009) (hereinafter "the General Rating Formula").  
Under the General Rating Formula, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  ("Favorable ankylosis" is defined as 
"[f]ixation of a spinal segment neutral position (zero 
degrees) . . . ."  Note (5)).  A 50 percent rating assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  Id.).  These criteria are 
to be applied irrespective of whether there are symptoms such 
as pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51454, 51455 (Aug. 27, 
2003) (Supplementary Information).

The General Rating Formula specifies that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2).  Provided, however, that, in exceptional 
cases, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Note (3).  
The term "combined range of motion" refers to "the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation"; provided, 
however, that the aforementioned normal ranges of motion for 
each component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

Degenerative disc disease can also be evaluated on the basis 
of incapacitating episodes, if that method would result in a 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The relevant criteria provide that a 10 percent 
evaluation is warranted if intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks; a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks; and a 60 percent rating is warranted if 
the total duration is at least six weeks.  Id.  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  Id., Note (1).

In the present case, the record shows that the RO established 
service connection for degenerative disc disease of the 
lumbar spine in June 1989.  The disability was originally 
evaluated as 10 percent disabling.  The Board denied an 
appeal for a higher initial evaluation in May 1992, and the 
RO denied a subsequent claim for increase in September 1993.  
The 10 percent rating thereafter remained in effect until 
October 2000, when the RO increased the evaluation to 20 
percent, effective from June 2000.

The evidence obtained in connection with the Veteran's 
present claim for increase includes, among other things, a VA 
clinical record, dated in January 2006, which indicates that 
he has had chronic right low back pain since the 1980's.  The 
evidence also includes the report of a VA compensation 
examination, dated December 26, 2006, wherein he complained 
that his back pain was getting worse.  He described the pain 
as sharp, with a severity of 9/10.  He reported that it 
bothered him intermittently on a daily basis and that it was 
worse with prolonged standing, bending, and walking.  He also 
complained of weakness in the back.

On examination, the Veteran exhibited a mildly antalgic gait.  
Range of motion testing with three repetitions revealed 
forward flexion to 40 degrees, extension to 5 degrees, left 
lateral flexion to 15 degrees, right lateral flexion to 20 
degrees,  left lateral rotation to 20 degrees, and right 
lateral rotation to 15 degrees.  He complained of pain 
throughout each plane of motion.  The examiner opined that 
repetitive use would cause some additional decrease in range 
of motion, but indicated that it was not possible to quantify 
the exact limitation in degrees.

Lay statements were received from the Veteran's spouse and a 
coworker in January 2007.  Both statements attest to the fact 
that the Veteran's limitations had become more pronounced in 
recent months as a result of increasing pain.

A VA clinical record, dated in September 2007, shows that no 
present back pain was objectively noted.  On November 21, 
2007, he reported developing a sharp, radiating pain in his 
low back around March or April of 2007.  He indicated that 
the pain had slowly decreased.  On examination, he was found 
to have a full range of motion in the lumbar spine and no 
tenderness to palpation.

The Veteran underwent a VA clinical evaluation later that 
same month.  It was noted that he could rise from a chair 
without using his arms and that he could walk on his toes.  
Truncal flexion was noted to be about 60 degrees, with 
extension less than 20 degrees.

A VA clinical record, dated in January 2008, shows that the 
Veteran complained of back pain.  On examination, he was able 
to ambulate independently, with no assistive devices.  His 
gait was normal, transfers to and from the examination table 
were smooth, and no pain behaviors were noted.  There was no 
spinal tenderness on palpation.  Motor strength was 5/5 
throughout.  Truncal range of motion was found to be limited 
with extension and side bending.  He was referred to physical 
therapy.  In early April 2008, it was noted that his pain was 
"much less."  Later that same month, it was noted that he 
had been seen for a total of 12 visits for treatment of low 
back symptoms and that "[a]ll PT goals were achieved and he 
has been discharged."

Following a review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
evidence supports the assignment of an increased rating, to 
40 percent, for orthopedic manifestations of degenerative 
disc disease of the lumbar spine from December 26, 2006 to 
November 20, 2007.  The report of the December 26, 2006 VA 
examination shows that the Veteran was able to flex his spine 
forward to 40 degrees.  He complained of pain throughout the 
plane of motion, however.  In addition, the examiner opined 
that repetitive use would cause a further (and 
unquantifiable) reduction in range of motion.  Under the 
circumstances, and taking into full consideration factors 
such as pain on use, the Board is satisfied that, during the 
period from December 26, 2006 to November 20, 2007, the 
Veteran's disability resulted in limitation of function at 
least as likely as not equivalent to forward flexion limited 
to 30 degrees or less.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. § 4.3 
(2009).  A 40 percent rating is therefore granted from 
December 26, 2006 to November 20, 2007.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (allowing for the 
assignment of "staged ratings" in order to account for 
changes in the severity of a disability during the 
adjudication period).

The preponderance of the evidence is against the assignment 
of a higher schedular evaluation for that period.  As noted 
above, a rating in excess of 40 percent is warranted only if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine or if degenerative disc disease is manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Here, the evidence 
clearly demonstrates that the Veteran had motion in his 
thoracolumbar spine during the period in question, and that 
it was not ankylosed, either favorably or unfavorably.  In 
addition, there is nothing in the record to show that his 
symptoms during that period required bed rest prescribed by a 
physician.  Accordingly, there is no basis for the assignment 
of a rating in excess of 40 percent.

As for periods prior to December 26, 2006, and on and after 
November 21, 2007, the Board finds that the preponderance of 
the evidence is against the assignment of a schedular rating 
in excess of 20 percent. Although lay statements dated in 
January 2007 indicate that the Veteran had at that time been 
experiencing increased symptomatology for a "few" to 
"several" months, it was not until he was examined on 
December 26, 2006 that the functional impairment necessary 
for the assignment of a higher evaluation was objectively 
demonstrated.  In addition, the evidence dated on and after 
November 21, 2007, indicates that he now has flexion in his 
lumbar spine significantly greater than 30 degrees.  
Examination on that date revealed that he had a full range of 
motion in the lumbar spine and no tenderness to palpation.  
He was noted to have flexion to about 60 degrees on another 
evaluation later that same month, and a subsequent clinical 
record, dated in January 2008, shows that his motion was 
limited only with respect to extension and side bending.  
Consequently, and because none of the evidence shows that his 
symptoms required bed rest prescribed by a physician prior to 
December 26, 2006, or on or after November 21, 2007, his 
claim for a rating in excess of 20 percent for those periods 
must be denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's disability picture, characterized 
by symptoms pain, weakness, and limited motion is fully 
contemplated by the schedular rating criteria.  There is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 40 percent rating is granted for orthopedic manifestations 
of degenerative disc disease of the lumbar spine from 
December 26, 2006 to November 20, 2007, subject to the law 
and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for orthopedic 
manifestations of degenerative disc disease of the lumbar 
spine prior to December 26, 2006, and on and after November 
21, 2007, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


